                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

LARYIE EARL JONES, #17002587,          *
                                       *
      Plaintiff,                       *
                                       *
vs.                                    * CIVIL ACTION NO. 18-00518-JB-B
                                       *
HUEY HOSS MACK, et al.,                *
                                       *
      Defendants.                      *

                                JUDGMENT

      It   is   ORDERED,   ADJUDGED,    and   DECREED   that   Plaintiff’s

complaint be dismissed without prejudice pursuant to 28 U.S.C. §

1915(g).

      DONE this 24th day of April, 2019.



                                  s/JEFFREY U. BEAVERSTOCK
                                  UNITED STATES DISTRICT JUDGE
